DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 6,113,207) and further in view of Penn (US 2015/03436432).
With regard to claim 1,  Nakano discloses a recording device (103) [Fig. 1] comprising:
a recording unit (103e) configured to perform recording on a medium (RS);
a plurality of cables (35);
a substrate (40) having a first surface [Fig. 9] provided with a coupling unit (47) to which the plurality of cables are respectively coupled [Fig. 2] and a second surface opposite to the first surface [Fig. 9];
a facing member (80) configured to face the second surface; and
the plurality of cables extend through the space [Fig. 9].
Nakano does not disclose a supporting member configured to define a space between the facing member and the substrate by supporting the substrate.
However, Penn teaches a supporting member configured to define a space between a facing member and a substrate by supporting the substrate.

    PNG
    media_image1.png
    330
    517
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a supporting member between the facing member a substrate of Nakano to make the substrate more stable.
With regard to claim 2, Nakanos’ modified recording device discloses all the limitations of claim 1 but does not disclose wherein the facing member has a hole into which the supporting member is inserted, and a tip end of the supporting member is in contact with the second surface 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the facing member of Nakano with a hole into which a supporting member is inserted, and a tip end of the supporting member is in contact with the second surface, since it has been held that constructing a formerly integral structure in various element involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
With regard to claim 3, Nakanos’ modified recording device discloses all the limitations of claim 1 and Nakano also discloses wherein the facing member includes a route defining portion (49) [Fig. 9] configured to define routes of the plurality of cables.
With regard to claim 4, Nakanos’ modified recording device discloses all the limitations of claim 1 and Nakano also discloses wherein the plurality of cables include at least one flexible flat cable (35) and the route defining portion includes at least one accommodating portion (80a) configured to accommodate the at least one flexible flat cable [Fig. 9].

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 6113207) and further in view of Penn (US 2015/03436432) as applied to claim 1 above, and further in view of Ikeda (US 6,246,591).
With regard to claim 5, Nakano discloses all the limitations of claim 3, but does not disclose wherein the plurality of cables include at least one twisted pair cable, the at least one twisted pair cable is a cable obtained by twisting two or more of the cables, and the route defining portion includes a pin around which the twisted pair cable is wound.
However, Ikeda teaches the plurality of cables include at least one twisted pair cable (27’), the at least one twisted pair cable is a cable obtained by twisting two or more of the cables [Fig. 3].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one twisted pair cable obtained by twisting two or more cable in order to extend the cables close to each other, thereby realizing a cost reduction.
In addition, Penn teaches a route defining portion includes a pin (58) [Para. 0079] around which the cable is wound.

    PNG
    media_image2.png
    330
    517
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the route defining portion of Nakano to include a pin as taught by Penn in order guide and redirect the movement of the cables.
With regard to claim 7, Nakanos’ modified recording device discloses all the limitations of claim 1, but does not disclose comprising, between the facing member and the substrate, an insulating member configured to insulate the substrate from the cable.
However, Ikeda teaches an insulating member (22) [separation plate made of an insulating material] between a facing member (CB1) and a substrate (CB2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the recording device of Nakano with an insulating member as taught by Ikeda to prevent unduly sagging.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 6113207) in view of Penn (US 2015/03436432) in view of Ikeda (US 6,246,591) as applied to claim 5 above, and further in view of Oiwa (US 2013/0256028).
With regard to claim 6, Nakanos’ recording device discloses all the limitations of claim 5 but does not disclose wherein a pin includes a restricting portion configured to restrict separation of the twisted pair cable from the pin by being in contact with the twisted pair cable wound around a pin.
However, Oiwa teaches a restricting portion (Tp) [wrapping tape; Para. 0056; Fig. 2(b)] configured to restrict separation of the twisted pair cable from the pin by being in contact with the twisted pair cable wound around a pin.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a restricting portion since different cable types having a minimum bending radius can be twisted as a pair cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853